Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 & 4 are objected to because of the following informalities:  Claims 3 and 4 state “in covering manner” for examination purposes, the examiner interprets this to be “in a covering manner”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamori et al. (US 2011/0143179)

With respect to claim 1, Nakamori et al. discloses a battery pack case 1, comprising: 
a bottom plate 11 and a side plate 33/34/35/36/37/31/32 connected to the bottom plate 11 [Figure 2; 0025-0027], wherein the bottom plate 11 and the side plate 33/34/35/36/37/31/32 surround to define an accommodating portion configured to accommodate a unit cell [Figure 2; Figure 3B] ; 
a plurality of first insulating strips 125 provided on a surface of the bottom plate 11 along a length or width direction of the bottom plate 11 [Figure 2; 0027], and a receiving groove is formed between two adjacent first strips 125.  


Nakamori et al. does not specially disclose the receiving groove to be a glue receiving groove, however, one of ordinary skill in the art would 


With respect to claim 2, Nakamori et al. discloses wherein, the battery pack case 1 further comprises a plurality of second insulating strips 126, the plurality of first insulating strips 125 and each of the second insulating strips 126 are arranged to 



With respect to claim 3, Nakamori et al. discloses wherein the battery pack case 1 further comprises a first side strip 123 [Figure 2; 0030], the first side strip 123 extends along the length direction of the bottom plate 11 and is disposed at connection between a long side of the bottom plate 11 along the length direction of the bottom plate 11 and the side plate 33/34/35/36/37/31/32 in a covering manner.  [Figure 2]



With respect to claim 4, Nakamori et al. discloses wherein a cross section of the first side strip 123 is L-shaped.  [Figure 2]

With respect to claim 5, Nakamori et al. discloses wherein the battery pack case 1 further comprises a second side strip 122, the second side strip 122 extends along the width direction of the bottom plate 11, and is disposed at a wide side of the bottom plate 11 along the width direction of the bottom plate 11, connected to the side plate 33/34/35/36/37/31/32 in a covering manner.  


With respect to claim 6, Nakamori et al. discloses a battery pack, comprising:
 28 Preliminary Amendment a battery pack case 1 comprising a bottom plate 11 and a side plate 33/34/35/36/37/31/32 connected to the bottom plate 11 [Figure 2; 0025-0027], wherein the bottom plate 11 and the side plate 33/34/35/36/37/31/32 surround to define an accommodating portion configured to accommodate a unit cell [Figure 2; Figure 3B]; and 

a plurality of first insulating strips 125 provided on a surface of the bottom plate 11 facing the accommodating portion [Figure 2], wherein the plurality of first insulating strips 125 are sequentially spaced along a length or width direction of the bottom plate 11 [Figure 2], and a receiving groove is formed between two adjacent first insulating strips 125; 
a plurality of battery assemblies V provided in the accommodating portion [Figure 3B], wherein the plurality of battery assemblies V are arranged side by side along the width direction of the bottom plate 11 [Figure 3B], and each battery assembly comprises a plurality of unit cells arranged side by side along the length direction of the bottom plate 11; and the first insulating strips 125 are arranged between a bottom of the battery assembly and the bottom plate 11.  [Figure 2; 0025-0030; Figure 3B]

Nakamori et al. does not specially disclose the receiving groove to be a glue receiving groove. 

With respect to claim 7, Nakamori et al. discloses wherein the battery pack further comprises a first insulating buffer sheet 123, the first insulating buffer sheet 123 extends along the length direction of the bottom plate 11, and the first insulating buffer sheet 123 is provided between the battery assembly V adjacent to the side plate 33/34/35/36/37/31/32 and the battery pack case 1. [Figure 2; Figure 3B]
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al. (US 2011/0143179) as applied to claim 7 above, in further view of Nishikawa et al. WO2017/056742 (see US 2018/0269438).

With respect to claim 8, Nakamori et al. discloses wherein the first insulating buffer sheet 123 comprises a first connection section and a second connection section that 

Nakamori et al. does not disclose wherein the second connection section is positioned between the bottom of the battery assembly and the bottom plate.  

Nishikawa et al. discloses a battery case comprising a bottom plate 111 comprising a first insulating buffer sheet 511 comprising a first connection section and a second connection section that intersect [Figure 5B] the first connection section is bonded to a surface of the battery assembly facing the side plate [Figure 5B], and the second connection section is positioned between the bottom of the battery assembly and the bottom plate. [Figure 5B]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Nakamori et al. to include a first insulating buffer sheet that comprises a first connection section and a second connection section that intersect, the first connection section is bonded to a surface of the battery assembly facing the side plate, and the second connection section is positioned between the bottom of the battery assembly and the bottom plate as disclosed in Nishikawa et al., in order to allow stable fixation of the battery to the case. [0020-0045]



Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al. (US 2011/0143179) as applied to claim 6 above, in further view of Tononishi WO2017/047683 (see US 2018/0358587).

With respect to claim 9, Nakamori et al. discloses wherein the battery pack further comprises a second insulating buffer sheet 122, the second insulating buffer sheet 122 extends along the width direction of the bottom plate 11, [Figure 2] 

Nakamori et al. does not disclose wherein the second insulating buffer sheet is provided between bottoms of two unit cells positioned on the outermost side in the battery assembly and the battery pack case.  

Tononishi discloses a battery pack comprising a bottom plate and a side plate connected to the bottom plate, a second insulating buffer sheet 300/320 [Figure 3], wherein the second insulating buffer sheet 300/320 extends along the width direction of the bottom plate, and the second insulating buffer sheet 300/320 is provided between bottoms of two unit cells positioned on the outermost side in the battery assembly and the battery pack case [Figure 3; 0055-0075].

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Nakamori et al. to include a second insulating buffer sheet provided between bottoms of two unit cells 


With respect to claim 10, Nakamori et al. does not disclose wherein the second insulating buffer sheet comprises a accommodating recess, a part of the bottoms of the two unit cells is 29inserted into the accommodating recess to be covered by the second insulating buffer sheet, and the second insulating buffer sheet is bonded to the two unit cells.  


Tononishi discloses wherein the second insulating buffer sheet 300/320 comprises a accommodating recess, a part of the bottoms of the two unit cells is 29inserted into the accommodating recess to be covered by the second insulating buffer sheet 300/320, and the second insulating buffer sheet 300/320 is bonded to the two unit cells.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery pack case of Nakamori et al. to include a second insulating buffer sheet comprises a accommodating recess, a part of the bottoms of the two unit cells is 29inserted into the accommodating recess to be covered by the second insulating buffer sheet, and the second insulating buffer sheet is bonded to the two unit cells, as disclosed in Tononishi, in order to allow for increased protection. [0020-0040]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seki et al. US 2015/0333305

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN Akhtar/Examiner, Art Unit 1723